                                                                               Case 3:18-cv-02499-WHO Document 145 Filed 09/03/19 Page 1 of 1



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                              IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   JOHN THOMAS VIA PEAVY,                                         No. C 19-04424 WHA
                                                                         11
United States District Court




                                                                                            Plaintiff,
                                                                                                                                             SUA SPONTE JUDICIAL
                               For the Northern District of California




                                                                         12     v.                                                           REFERRAL FOR PURPOSE
                                                                         13                                                                  OF DETERMINING
                                                                              JUUL LABS, INC., et al.,                                       RELATIONSHIP OF CASES
                                                                         14                 Defendant.
                                                                         15                                                 /

                                                                         16          Pursuant to Civil Local Rule 3-12(c), the Court sua sponte refers this case to Judge
                                                                         17   William H. Orrick to determine whether it is related to Colgate v. JUUL Labs, Inc., Case No. C
                                                                         18   18-02499 WHO.
                                                                         19
                                                                         20          IT IS SO ORDERED.
                                                                         21
                                                                         22   Dated: September 3, 2019.
                                                                         23                                                      WILLIAM ALSUP
                                                                                                                                 UNITED STATES DISTRICT JUDGE
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
